 Case 2:19-cv-00183-PLM-MV ECF No. 33 filed 08/28/20 PageID.174 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


 JAMES ALONZO LEWIS,

       Plaintiff,
                                                    Case No. 2:19-cv-183
 v.
                                                    HONORABLE PAUL L. MALONEY
 UNKNOWN KIENERT, et al.,

       Defendants.
 ____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment is entered.



Dated: August 28, 2020                                     /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
